DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 46, and its dependent claims, are directed to a recombinant AAV (rAAV) vector comprising one of (a), (b) and (c):
	(a)(i) an AAV9 capsid or an AAVrh10 capsid; and
	(a)(ii) a single-stranded genome which is not self-complementary, comprising a human survival motor neuron (SMN) gene under control of a CAG promoter (a hybrid CMV enhancer/chicken β actin promoter and beta-globulin splice acceptor site);  specifically, the order of the elements is this (claim 47):
5’ AAV ITR – CAG pr – SMN – polyA sig – AAV ITR 3’
	Specifically, the AAV ITRs are from AAV2 (claim 48).  The SMN gene is human SMN1 (claim 49).  The polyA signal is the human beta globlin (HBB2) polyA signal (claim 50).  In another embodiment, the AAV ITRs are from AAV2, and the SMN gene is human SMN1, and the polyA signal is the HBB2 polyA signal (claim 51).  The genome further comprises a regulatory element located between the gene encoding the human SMN protein and the polyA signal (claim 52), specifically, corresponding to the 3’UTR of the gene encoding a human SMN protein, or corresponding to the 3’UTR of the human SMN1 gene (claim 53);
-OR-
	(b)(i) an AAV9 capsid or an AAVrh10 capsid; and
(b)(ii) a single stranded genome which is not self-complementary, comprising a nucleic acid sequence comprising, in this order:
5’ AAV ITR – CAG pr – SMN – reg. element (opt) – HBB2 polyA sig – AAV ITR 3’
	-OR-
(c)(i) an AAV9 capsid or an AAVrh10 capsid; and
	(c)(ii) a single-stranded genome which is not self-complementary, including a SMN gene, and not comprising a Woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), and not comprising a SV40 intron.

	Claim 54 is directed to an isolated nucleic acid sequence that forms a single-stranded AAV genome that is not self-complementary, comprising:
5’ AAV ITR – promoter – SMN – polyA signal – AAV ITR 3’
Also claimed is a plasmid comprising the nucleic acid sequence (claim 57).
More specifically (claim 55):
5’ AAV2 ITR – CAG pr – SMN1 – HBB2 polyA sig – AAV2 ITR 3’
The sequence comprises SEQ ID NO: 1 or SEQ ID NO: 11, or a sequence that is at least 80% identical (claim 56).  Descriptions of SEQ ID NO: 1 and 11 are set forth in the sequence listing, and the specification at page 25, first paragraph, and page 27, first paragraph.  SEQ ID NO: 1 is a 3655-mer sequence of the rAAV genome of Vector 7210, which comprises a plasmid carrying the CAG promoter, the human SMN1 gene (NCBI/GenBank NM_000344.3), and a polyA region from the HBB2 gene.  SEQ ID NO: 11 is a 4463-mer sequence of the rAAV genome of Vector 7209, which comprises a plasmid carrying the CAG promoter, human SMN1 gene (NCBI/GenBank NM_000344.3) and its 3’UTR, and a polyA region from the HBB2 gene.  The 

	Claim 58 is directed to a method of treating spinal muscular atrophy (SMA) comprising administering to subject in need of treatment, the claim 46 (b) rAAV:
(b)(i) an AAV9 capsid or an AAVrh10 capsid; and
	(b)(ii) a single stranded genome which is not self-complementary, comprising a nucleic acid sequence comprising, in this order:
5’ AAV ITR – CAG pr – SMN – reg. element (opt) – HBB2 polyA sig – AAV ITR 3’
If the regulatory element is present, it is not WPRE.  The sequence comprises SEQ ID NO: 1 or SEQ ID NO: 11, or a sequence that is at least 80% identical (claim 59).  The rAAV is administered into the cerebrospinal fluid of the subject (claim 60), via intrathecal and/or intracerebroventricular injection (claim 61).  The SMA is infantile, intermediate, juvenile or adult-onset SMA (claim 62).

	Claim 63 is directed to a method of treating spinal muscular atrophy (SMA) comprising administering to subject in need of treatment, the claim 46 (c) rAAV:
((c)(i) an AAV9 capsid or an AAVrh10 capsid; and
	(c)(ii) a single-stranded genome which is not self-complementary, including a SMN gene, and not comprising a WPRE, and not comprising a SV40 intron, wherein the rAAV is administered into the cerebrospinal fluid of the subject via intrathecal and/or intracerebroventricular injection (claim 64).  The SMA is infantile, intermediate, juvenile or adult-onset SMA (claim 65).
Claim Objections
Claims 47-53, 59 and 60 are objected to because of the following informalities:  
Claim 47 references “a promoter”, however, the promoter is the CAG promoter, as stated in claim 46.  Since claim 47 is dependent on claim 46, consistent terminology should be used.  Dependent claims 48-53 are included in this objection.
Claim 59 lacks a period at the end of the sentence.
Claim 60, “a subject” should be “the subject” to properly reference back to claim 58.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites, “wherein the further regulatory element corresponds to the 3’-untranslated region (UTR) of the gene encoding a human SMN protein or corresponds to the 3’-UTR of the human SMN1 gene.”  It is not clear what is meant by “corresponds to” in this context.  Clarification is required as to whether the 3’-UTR is present, or whether another element takes its place.  The metes and bounds of the claim cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brian Kaspar (WO 2014/022582 A1, “Kaspar”, of record in the IDS filed 1/8/2020).  Claim 54 is directed to an isolated nucleic acid sequence that forms a single-stranded AAV genome that is not self-complementary, comprising:
5’ AAV ITR – promoter – SMN – polyA signal – AAV ITR 3’
Note that the claim uses the transitional language comprising, which leaves the construct open to other elements being present.  Claim 57 is directed to a plasmid comprising the nucleic acid sequence.  The claims are correlated with the teachings of the prior art in bold font below.
and single-stranded, comprising a 5’ AAV2 ITR, a CMV enhancer/chicken β actin promoter, an SV40 intron, a human SMN1 polynucleotide (GenBank NM_000344.2), a polyA signal from bovine growth hormone, and a 3’ AAV2 ITR (see abstract, paragraphs [0019]-[0021], [0041] and [0042], and Example 1, paragraphs [0056] and [0057] where both single-stranded and self-complementary AAV9 were produced) (claim 54).  Claim 54 additionally recites, “wherein said isolated nucleic acid is configured to form a single-stranded AAV genome which is not self-complementary”.  Since Kaspar’s nucleic acid is single-stranded, it reasonably considered to be configured as non-self-complementary.  Also disclosed are plasmids comprising the rAAV genomes (see paragraph [0037]) (claim 57).  Therefore, Kaspar’s disclosure of a polynucleotide sequence of the vector and the plasmid comprising the sequence anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 46-49, 52 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1, “Kaspar”) as applied to claim 46 above, and further in view of Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57, Author manuscript version, 15 pages, “Powell”).  The claims are summarized above and correlated to the teachings of the prior art in bond font below.
Kaspar’s teachings are outlined above regarding the rAAV9 vector.  Also disclosed are methods of treating patients in need of SMA treatment via intrathecal delivery of the vectors (see abstract, and paragraphs [0019]-[0021]).  While Kaspar’s disclosure emphasizes the use of the self-complementary AAV9 for administration, there is no prohibition of the single-stranded being using the method (see paragraphs [0019]) and [0031].  While it may not be a preferred embodiment, it is nonetheless an embodiment that is contemplated for administration.
Kaspar discloses the use of promoters (paragraph [0013]), and specifically, the CMV enhancer/chicken β actin promoter.  However, the derivative CAG promoter is not disclosed.  It would have been obvious to have substituted the art-recognized equivalent derivative CAG promoter, as disclosed in Powell, for Kaspar’s CBA promoter with a reasonable expectation of success, since both are known as capable of promoting high expression (see Powell, page 2, last paragraph, and Table 1), with predictable results (claim 46, embodiment (a), and claims 47-49).
Powell discloses viral expression cassette elements to enhance transgene expression in gene therapy in an effort to provide options for vector genome design, taking into consideration space constraints (see abstract).  Powell’s Figure 1 outlines the structure of a generic AAV optional elements include an intron and WPRE, among others (see page 12).  Thus it would have been obvious to have left out elements such as an intron and WPRE in Kaspar’s construct, for the purpose of conserving space in the genome, with a reasonable expectation of success (claim 46, embodiment (c), and claims 63 and 64).  Alternatively, the inclusion of a regulatory element, such as WPRE, intron or an upstream enhancer would have been obvious for the purpose of increasing expression, with a reasonable expectation of success (see pages 4-6) (claim 52).
Kaspar’s examples include treatment of mutant SMA mice, whose age is not disclosed at the time of administration of the rAAV9 vector, but would be expected to fall somewhere within the range of infantile SMA to adult-onset SMA (claim 65).
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Claims 46, 50, 51, 58 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1, “Kaspar”) and Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57, Author manuscript version, 15 pages, “Powell”), as applied to claims 46 and 47 above, and further in view of George Dickson (WO 2016/177911 A1, filed May 9, 2016, “Dickson”).  The claims are summarized above and correlated to the teachings of the prior art in bond font below.
The teachings of Kaspar and Powell are summarized above, neither of which disclose a HBB2 polyA sequence.  However, one would have been motivated to use any known polyA sequence in Kaspar’s general construct, with a reasonable expectation of success.  Dickson discloses AAV vectors for foreign gene expression comprising the general construct of a 5’ ITR, (claim 46, embodiment (b), and claims 50, 51, 55, 58 and 60-62).  Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1, “Kaspar”) and Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57, Author manuscript version, 15 pages, “Powell”) and George Dickson (WO 2016/177911 A1, filed May 9, 2016, “Dickson”), as applied to claim 58 above, and further in view of GenBank NM_000344.2 (2006), GenBank NM_000344.3 (2008), and evidenced by an alignment of GenBank NM_000344.2 and NM_000344.3.
Claim 59 is directed to embodiments wherein the nucleic acid sequence comprises SEQ ID NO: 1 or SEQ ID NO: 11, or a sequence that is at least 80% identical.  Descriptions of SEQ ID NO: 1 and 11 are set forth in the sequence listing, and the specification at page 25, first paragraph, and page 27, first paragraph.  SEQ ID NO: 1 is a 3655-mer sequence of the rAAV genome of Vector 7210, which comprises a plasmid carrying the CAG promoter, the human SMN1 gene (NCBI/GenBank NM_000344.3), and a polyA region from the HBB2 gene.  SEQ ID NO: 11 is a 4463-mer sequence of the rAAV genome of Vector 7209, which comprises a 
The teachings of Kaspar, Powell and Dickson are outlined above.  None of the cited references disclose the use of the SMN1 sequence used in SEQ ID NO: 1 and 11, that of GenBank NM_000344.3.  However, it would have been obvious to have used a more recent version of the SMN1 gene, as seen in GenBank NM_000344.3.  (Kaspar used GenBank NM_000344.2.)
The resulting construct would be a 5’ AAV2 ITR, a CAG promoter, a human SMN1 polynucleotide (GenBank NM_000344.3), an HBB2 polyA signal, and a 3’ AAV2 ITR.  It is expected that such a sequence would either be identical to or fall within 80% identity to Applicant’s SEQ ID NO: 1 and SEQ ID NO: 11.  The SMN1 polynucleotide that is used in Kaspar’s construct is GenBank NM_000344.2, which is 1621 nucleotides, which differs from the SMN1 polynucleotide used by Applicant, NM_000344.3, which is 1641 nucleotides.  An alignment of the two SMN1 sequences is provided in an attachment, showing that the two sequences are 99% identical.  In the alignment, Query 1 is GenBank NM_000344.2.  Sbjct1 is GenBank NM_000344.3 (which is the SMN1 sequence used in SEQ ID NO: 1 and 11).
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1, “Kaspar”), as applied to claim 54 above, and further in view of Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57, Author manuscript version, 15 pages, “Powell”), and George Dickson (WO 2016/177911 A1, filed May 9, 2016,  “Dickson”).  Claim 55 is directed to an embodiment wherein the construct comprises: 5’ AAV2 ITR – CAG pr – SMN1 – HBB2 polyA sig – AAV2 ITR 3’.  Note that the claim uses the transitional language comprising, which leaves the construct open to other elements being present.  
The teachings of Kaspar are outlined above.  Kaspar does not disclose a CAG promoter or a HBB2 polyA sequence.    
Kaspar discloses the use of promoters (paragraph [0013]), and specifically, the CMV enhancer/chicken β actin promoter.  However, the derivative CAG promoter is not disclosed.  It would have been obvious to have substituted the art-recognized equivalent derivative CAG promoter, as disclosed in Powell, for Kaspar’s CBA promoter with a reasonable expectation of success, since both are known as capable of promoting high expression (see Powell, page 2, last paragraph, and Table 1), with predictable results.
Kaspar does not suggest the use of the HBB2 polyA sequence.  However, one would have been motivated to use any known polyA sequence in Kaspar’s general construct, with a reasonable expectation of success.  Dickson discloses AAV vectors for foreign gene expression comprising the general construct of a 5’ ITR, a gene of interest, and a 3’ITR, from AAV2, for example (see page 9, lines 19-27).  In addition, the construct comprises a regulatory polyadenylation signal, for example, beta hemoglobin (HBB2) (see page 16, lines 6-9).  It would have been obvious to have used Dickson’s HBB2 polyA sequence in Kaspar’s construct with predictable results, since Kaspar’s teachings are not limited to any particular polyA sequence (see paragraph [0023] of Kaspar).  Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1, “Kaspar”), Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57, Author manuscript version, 15 pages, “Powell”) and George Dickson (WO 2016/177911 A1, filed May 9, 2016, “Dickson”), as applied to claim 55, and further in view of GenBank NM_000344.2 (2006), GenBank NM_000344.3 (2008), and evidenced by an alignment of GenBank NM_000344.2 and NM_000344.3.
Claim 56 is directed to embodiments wherein the nucleic acid sequence comprises SEQ ID NO: 1 or SEQ ID NO: 11, or a sequence that is at least 80% identical.  Descriptions of SEQ ID NO: 1 and 11 are set forth in the sequence listing, and the specification at page 25, first paragraph, and page 27, first paragraph.  SEQ ID NO: 1 is a 3655-mer sequence of the rAAV genome of Vector 7210, which comprises a plasmid carrying the CAG promoter, the human SMN1 gene (NCBI/GenBank NM_000344.3), and a polyA region from the HBB2 gene.  SEQ ID NO: 11 is a 4463-mer sequence of the rAAV genome of Vector 7209, which comprises a plasmid carrying the CAG promoter, human SMN1 gene (NCBI/GenBank NM_000344.3) and its 3’UTR, and a polyA region from the HBB2 gene.
The teachings of Kaspar, Powell and Dickson are outlined above.  An additional teaching of Powell concerns viral expression cassette elements to enhance transgene expression in gene therapy in an effort to provide options for vector genome design, taking into consideration space constraints (see abstract).  Powell’s Figure 1 outlines the structure of a generic AAV vector, noting that a promoter, ITRs/LTRs, and a polyA are essential, while optional elements include an intron and WPRE, among others (see page 12).  Thus it would have been obvious to have left out elements such Kaspar’s SV40 intron, for the purpose of conserving space in the genome, with a reasonable expectation of success.  

The resulting construct would be a 5’ AAV2 ITR, a CAG promoter, a human SMN1 polynucleotide (GenBank NM_000344.3), an HBB2 polyA signal, and a 3’ AAV2 ITR.  It is expected that such a sequence would either be identical to or fall within 80% identity to Applicant’s SEQ ID NO: 1 and SEQ ID NO: 11.  The SMN1 polynucleotide that is used in Kaspar’s construct is GenBank NM_000344.2, which is 1621 nucleotides, which differs from the SMN1 polynucleotide used by Applicant, NM_000344.3, which is 1641 nucleotides.  An alignment of the two SMN1 sequences is provided in an attachment, showing that the two sequences are 99% identical.  In the alignment, Query 1 is GenBank NM_000344.2.  Sbjct1 is GenBank NM_000344.3 (which is the SMN1 sequence used in SEQ ID NO: 1 and 11).
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648